DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Withdrawn - 35 USC § 101
	Applicant’s arguments in the most recent response with respect to the 101 rejections presented in the most recent office action were found to be persuasive. Therefore, the rejections under 35 USC 101 are withdrawn.

Allowable Subject Matter
Claims 1, 3-4, and 7-14 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the gravity-hydraulic device(1) is configured as a gravity- and buoyancy-hydraulic device in which, during rotation of the assembly (11), one of the masses (M1, M2) is conveyed through a liquid, so that a buoyancy force is exerted on said mass (M1, M2),” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  A number of references were cited in the Office action dated 4/01/2021, and each fails to teach the quoted limitation and is at least this deficient with respect to the limitations of claim 1.

All rejections are withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MICKEY H FRANCE/Examiner, Art Unit 3746     


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Wednesday, September 8, 2021